Order entered March 14, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01245-CR
                                       No. 05-13-01246-CR

                           CHAD EUGENE APPLETON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                            Trial Court Cause Nos. 28881, 28882

                                             ORDER
       The Court DENIES appellant’s March 12, 2014 request for a ninety-day extension of
time to file a pro se response to the Anders brief filed by appellate counsel.
       We GRANT appellant an extension of time to APRIL 30, 2014. No further extensions
will be granted. If the response is not received by the date specified, the appeals will be
submitted on the Anders brief alone.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Chad
Appleton, TDCJ No. 01879585, Telford Unit, 3899 State Hwy 98, New Boston, TX 75570.

                                                        /s/   DAVID EVANS
                                                              JUSTICE